Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	  In line 2 of both claims 9 and  11 the word “it” is considered to be indefinite.  Is the pronoun “it” referring to the “bodywork part” or the  “motor vehicle” both recited in line 1?  
In claim 11 lines 7-8 the phrase “which orifice is not intended to be located under an overmoulding rib from the bodywork part” is considered to be indefinite.  It is unclear if Applicant is reciting that the orifice is constructed or configured to not be under an overmolding  rib.  The scope of the term “intended” is indefinite.  By definition intended means -have in mind-.  Accordingly intention means that the orifice may or may not be located under an overmoulding rib.   Is applicant reciting that the orifice location is configured on the reinforcing element so that the orifice is not located under the overmoulding rib?  Further it is unclear if “an overmoulding rib” is being claimed and where is it might be located.   
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 4 the phrase “the through orifice intended to be located  partially or entirely under an overmoulding rib” is not a positive limitation. Reciting that  it was not the intention to locate it under an overmoulding rib expresses a desire, it does not define structure.    How the invention is “intended” to be used does not limit the scope by adding or removing structural limitations.   It does not positively declare that orifice is constructed or configured to be used under an overholding  rib. The claim language of claim 4 does not further limit the scope of the claimed invention set forth in claim 1 on which it depends.  
Similar to claim 4 in claim 5 the phrase “through orifice is intended to be located under the base of an overmoulding rib”.    How the invention is “intended” to be used does not limit the structure, this phrase does not positively declare that it is constructed or configured to be used under an overholding  rib.  Hence claim 5 does not further limit the scope of the claimed invention set forth in claim 1 on which it depends .
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duck Yang Industries KR 101972021 (cited by applicant).
  Duck Yang discloses a reinforcing element for a plastic (paragraph #20 of attached machine translation) interior SUV tailgate panel (see paragraph #33 of machine translation) comprising:
(claim 1) a wall (120) delimited by a contour, the wall comprising several orifices (122, 124a, 124b; see figure 4)) that pass all the way through a thickness of the wall of the reinforcing element, which orifices are each a notch emerging at the contour (see notch 124b in figure 4).

In regard to claim 2, Duck Yang  discloses the reinforcement member being made from metal (see paragraph #80 of attached machine translation).

In regard to claim 3, Duck Yang  discloses wherein the metal is steel.

In regard to claim 4, Duck Yang  discloses the bodywork 110 having a plurality of ribs formed thereon, see paragraph #38.  The through orifices 124a, 124b being intended to be located partially or entirely under an overmolding ribs of the bodywork part.

In regard to claim 5, Duck Yang  discloses the bodywork 110 having a plurality of ribs formed thereon, see paragraph #38.  The through orifices 124a, 124b being intended to be located under/below the base of an overmolding rib of the bodywork part.

In regard to claim 6, Duck Yang  discloses the bodywork comprising several similar through orifices in terms of shape distributed evenly over at least part of the contour (see several evenly spaced notches 124b in figure 5a).

In regard to claim 9, Duck Yang  discloses a bodywork part of a motor vehicle, made of plastic (paragraph #20 of attached machine translation), characterized in that it comprises a reinforcing element according to claim 1.

In regard to claim 10, Duck Yang  discloses wherein the plastic material fills the through orifice (see figure 4 and paragraph #50 of machine translation).

In regard to claim 12, Duck Yang  discloses forming a tailgate lining (see paragraphs #1  & 33 of machine translation).


Claim 11 is an independent claim.

(Claim 11), Duck Yang discloses a bodywork part of a motor vehicle made of plastic(paragraph #20 of attached machine translation), characterized in that it comprises a reinforcing element (120) forming an insert capable of being at least partially molded into the bodywork part (see bodywork part 110 molded about insert in figure 4), the reinforcing element comprising a wall delimited by a contour, the wall comprising an orifice that passes all the way through the thickness of the wall of the reinforcing element (120, 124a, 124b), which orifice is not intended to be located under an overmolding rib from the bodywork part (at least some of the orifices 120, 124a, 124b would not be under the ribs described in paragraph #38).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Duck Yang Industries KR 101972021 in view of Chiba US Patent Application Publication No.  2019/0193534.
Duck Yang meets the claim limitations as applied above.
The claimed invention is distinguishable from Duck Yang by its recitation of the reinforcing element having a U-shaped section.  
Chiba discloses a reinforcement member for a liftgate comprising a u-shaped portion 44 as described in paragraph no. 38 and shown in figure 6.
It is deemed to have been obvious to one of ordinary skill in the art to modify the shape of Duck Yang’s reinforcement member to be u-shaped as taught by Chiba to better strengthen the liftgate. 

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duck Yang Industries KR 101972021 in view of  Curran et al EP 3453510.
Duck Yang meets the claim limitations as applied above.
The claimed invention is distinguishable from Duck Yang by its recitation of the notch having an opening with a width that is smaller than the length of the notch.
Curran discloses a method of bonding plastic to metal wherein the plastic is attached to the metal employing notches  having an opening with a width that is smaller than the length of the notch, see figures 2b-2g and the attached machine translation. 
It is deemed to have been obvious to one of ordinary skill in the art to substitute notches having an opening with a width that is smaller than the length of the notch as taught by Curran for the notch shape in Duck Yang to strengthen the bond between the plastic bodywork and reinforcing element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO form 892 is cited for their structure for connecting the reinforcing member to the vehicle bodyworks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P WELDON/Examiner, Art Unit 3612          
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612